DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 2 states, “is fitted freely the engaged portion” Examiner believes the word “with” was inadvertently deleted. Suggests changing too - -fitted freely with the engaged portion- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation “an outer surface that is not adapted to a human nail” was not set forth in the originally filed specification, the specification does not set forth the negative limitation.  See MPEP 2173.05(i). Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (FR 1,481,773).
Regarding claims 1 and 2 Harris discloses a display nail tip comprising a nail body (28) having a convexly curved outer surface, a concavely curved back surface, a peripheral edge, and a concavity defined by the concavely curved back surface and the peripheral edge which circumferences the concavity (see Figures 2 and 6); wherein the nail body comprises any one of: (a) a thickness portion (50) entirely filling the concavity and having an outer surface that is not adapted to a human nail formed flush with the peripheral edge of the nail body at the same level; (see Figure 3). Regarding claims 2, a nail tip positioning assistance tool (30); and an attachment (connection to nail body) for one end of the nail tip positioning assistance tool (30) to be attached thereto, wherein the attachment is arranged on any one of the thick peripheral edge of the nail body (see Figure 2 and 3)
Regarding claim 3, the part of the nail body on which the nail tip positioning assistance tool is arranged comprises any one of a flat portions (end of nail) for one end of the nail tip positioning assistance tool to be attached thereto (see Figures 2 and 3).
Regarding claims 4, the base portion (50) is made of a plastically deformable material (see Translation).
Regarding claim 5, the projecting portion (30) is made of a plastically deformable material (see Translation).
Regarding claim 25, the nail tip positioning assistance tool has one or more shapes selected from the group consisting of a needle shape, a rod shape, a plate 
Regarding claim 26, the nail tip positioning assistance tool (30) is made of the plastically deformable material (see Translation).

Allowable Subject Matter
Claims 6 and 27-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Harris does not disclose a nail body but merely a mold, and does not have the thickness portion, Examiner notes that claims are given their broadest reasonable interpretation see MPEP 2111 and the member 28 of Harris meets the limitation of a nail body having a convexly curved outer surface, a concavely curved back surface, a peripheral edge, and a concavity (see Figure 2). Furthermore, the nail body also discloses a thickness portion (50) entirely filling the concavity (as shown in Figures 2-3) having an outer surface that is not adapted to a human nail. The newly filed limitation “not adapted to a human nail” constitutes as new matter, however, the claim merely sets forth not adapted to a human nail, the mold of Harris could be used on a mannequin nail to meet the limitation not human.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/1/22